In a proceeding pursuant to CPLR article 78 to compel disclosure of records pertaining to a criminal investigation conducted by the respondent Westchester County District Attorney, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Adler, J.), entered December 20, 2002, which denied the petition and dismissed the proceeding.
Ordered that the appeal from so much of the judgment as pertains to documents which have already been obtained through another agency, is dismissed as academic, without costs or disbursements; and it is further,
Ordered that the judgment is affirmed insofar as reviewed, without costs or disbursements.
Contrary to the petitioner’s contention, this Court may take judicial notice of undisputed court records and files (see Matter of Allen v Strough, 301 AD2d 11, 18 [2002]; Ptasznik v Schultz, *486247 AD2d 197 [1998]). To the extent that the documents sought in the petitioner’s request pursuant to the Freedom of Information Law (see Public Officers Law § 84 et seq.) have been obtained through another agency, as disclosed in various court records, that portion of the appeal has been rendered academic, and therefore, must be dismissed. As for the remaining documents sought that are subject to discovery, the respondent Westchester County District Attorney demonstrated through documentary proof that copies of such documents were previously furnished to the petitioner’s trial attorney. Accordingly, the respondents were under no obligation to furnish additional copies (see Matter of Moore v Santucci, 151 AD2d 677, 678 [1989]; see also Matter of Walsh v Wasser, 225 AD2d 911, 912 [1996]). Krausman, J.P., Luciano, Cozier and Spolzino, JJ., concur.